Citation Nr: 0335062	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  00-18 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a throat condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.K.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from November 1990 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The record reflects that the claims 
folder was transferred to the jurisdiction of the Washington, 
D.C., RO.  The appellant and witness testified before the 
undersigned at a June 2003 hearing.

The record reflects that by rating decision dated in 
September 2000, an effective date earlier than March 31, 1999 
for the grant of service connection for tinnitus was denied.  
Although the appellant filed a Notice of Disagreement 
pertaining to the rating decision, and a Statement of the 
Case was issued in November 2001, the record indicates that 
the appellant did not file a Substantive Appeal relative to 
this issue.  The issue is therefore not before the Board for 
review.  38 U.S.C.A. 
§ 7105(a) (West 2002) (A request for appellate review by the 
Board of a decision by the RO is initiated by a Notice of 
Disagreement and completed by a Substantive Appeal after a 
Statement of the Case has been furnished).  See 38 C.F.R. § 
20.200 (2003); see also Roy v. Brown, 5 Vet. App. 554, 556 
(1993) (Holding that when an appellant fails to file a timely 
appeal, and does not request a extension of time in writing 
before the expiration of time for the filing of the 
substantive appeal, he or she is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction).  

Having considered the appellant's contentions pertaining to 
service connection for a throat disorder in light of the 
applicable law, the Board finds that this matter is ready for 
appellate review.  

In various correspondence, the appellant alluded to filing a 
claim of service connection for neck scarring, contingent 
upon the grant of service connection for a neck disorder.  In 
light of the disposition favorable to the appellant, the 
appellant's request is referred to the RO for appropriate 
consideration.



FINDING OF FACT

The appellant developed a recurrent cystic hygroma of the 
neck during active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a recurrent cystic hygroma of the neck are met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he developed a throat disorder, 
diagnosed as a recurrent cystic hygroma, in service.  After 
careful consideration of the evidence of record, the Board is 
of the opinion that a state of relative balance in the 
evidence has been reached, mandating that the benefit of the 
doubt be accorded to the appellant.  The  claim will 
therefore be granted on this basis.  Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994) (Both for the proposition that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue). 
 
In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (2003).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The record indicates competent evidence of a current 
disability.  The appellant had excisions of the recurrent 
cystic mass in his neck in June 1998, March 1999, February 
2000 and September 2000.  Further, the appellant has reported 
in various correspondence that the recurrence of the mass 
causes him to miss work for various extended periods, as well 
as causes impairment in his overall functioning.  

In a February 2001 letter, Ziad E. Deeb, M.D., reported that 
the mass was associated with pain and occasional fever.  
Because the competent medical evidence thus supports a 
finding that the appellant's disorder reoccurs and that it 
causes an impairment in his earning capacity, the initial 
prong of a successful claim of service connection is 
satisfied.  38 C.F.R. § 4.1 (By "disability" is meant "an 
impairment in earnings capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations"); see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002)(Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1).   

The Board now turns to the question of whether the appellant 
had some in-service event or treatment, and whether such is 
linked by competent evidence to his current disorder - the 
second and third components of a grant of service connection.  

As noted above, the appellant was discharged from active 
service in April 1997.  His service medical records do not 
reflect any mention of lymphatic complaints, symptoms, or 
diagnoses.  In particular, his March 1997 pre-separation 
physical examination indicates that upon clinical 
examination, his "skin [and] lymphatics" were normal.  
There are several notation regarding complaints of sore 
throats in service including in December 1990; October 1992 
(diagnosis of pharyngitis/tonsillitis); February 1993 
(diagnosis of pharyngitis); November 1994 (diagnosis of strep 
pharyngitis); and in September 1996 (upper respiratory 
infection v. Eustachian tube dysfunction).  However, no neck 
or throat mass was detected at the time of those examination.  
Thus, while the appellant's service medical records are 
devoid of any mention of a throat or neck disorder, including 
a cystic hygroma, they reflect periodic treatment for routine 
colds and upper respiratory infections.  

Such evidence is significant when juxtaposed with a June 1998 
letter authored by Chris J. Loughlin, M.D., one of the 
appellant's treating physicians.  In relevant part, Dr. 
Loughlin opined that the appellant's disorder could have 
arisen after an upper respiratory infection.  

Apart from his report relative to a possible cause of the 
cystic mass, Dr. Loughlin also reported that he had reviewed 
pictures submitted by the appellant, which indicated that the 
appellant had such a cystic mass in 1995.  The appellant, his 
spouse and acquaintances also reported the presence of the 
mass at that time.  As to Dr. Loughlin, his late review of 
the photographs (undertaken by one medically trained to 
observe such manifestations) is in the nature of competent 
medical opinion   As to the appellant, his spouse and 
acquaintances, they are competent as laypersons to report the 
contemporaneous presence of the mass appearing on the 
appellant's neck.  

Countervailing the opinion of Dr. Loughlin is a VA medical 
examination of June 2001, and an addendum of May 2002.  In 
particular, the VA examiner observed in his addendum that 
while the appellant did not complain of symptoms to military 
medical personnel during his service, the cyst was 
nonetheless present.  However, he opined that the cyst was 
probably present prior to the appellant's military service, 
and there was no evidence indicating that the appellant's 
military service caused the cyst to develop.  

The Board observes that there is no mention in the 
appellant's service entrance medical examination of any 
symptoms or diagnoses of a recurrent cyst.  In this regard, 
the appellant is presumed to have been in sound medical 
condition at the time of his entry onto active service.  See 
38 U.S.C.A. § 1132 (West 2002)  (Every veteran shall be 
presumed in sound condition except for defects noted when 
examined and accepted for service).  Moreover, the 
physician's observation of a possible pre-service existence 
of the cyst is not such clear and unmistakable evidence that 
would serve to rebut the presumption, especially in light of 
all other service medical records indicating no mention of 
the disorder.  Cf. Harris v. West, 203 F.3d 1347 (Fed. Cir. 
2000) (Holding that applicable statutory law says nothing 
about the kind of evidence that can be used to rebut the 
presumption of soundness. All that the statute requires is 
that the evidence, whatever it may be, must lead, clearly and 
unmistakably, to the conclusion that the injury or disease 
existed before the veteran entered the service and was not 
aggravated by such service.  38 U.S.C.A § 1111 (West 2002).  
Such clear and unmistakable evidence is clearly not present 
in this case.     

Thus, the record contains competent medical evidence 
suggesting that the appellant's recurrent cystic hygroma was 
caused by one or more in-service, upper respiratory 
infections.  While there can be no doubt that further medical 
inquiry could be undertaken with a view towards ascertaining 
the specific cause of the disability, the statutory mandate 
to accord the benefit of the doubt is triggered when the 
evidence has reached a stage of balance between that evidence 
supporting, and that evidence against the claim.  That point 
has been attained in this case.  Because a state of relative 
equipoise has been reached, the benefit of the doubt rule 
will be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the appellant, such further action would not 
avail the appellant or assist in this inquiry.  




ORDER

Service connection for a recurrent cystic hygroma of the neck 
is granted.
 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



